Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A display image generator in claim 1, 9 (and dependent claims).
A distance recognition unit in claim 1, 9 (and dependent claims).
Region limitation unit in claim 1, 9 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim 5-7, 12-14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 2, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the region limitation unit defines the display permission range to be disposed below the displayable region and to upwardly extend the display permission range” where the displayable region is a total possible screen area, and the display permission range is a subsection. The subsection cannot be below (outside) the displayable region. Per the specification at [0045] the center of the display permission range is below the center of the displayable region, however that is not what is described in the claim language.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4, 8, 11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent/PG Publication 20140063064 in view of Mullins U.S. Patent/PG Publication 20180330531.	
Regarding claim 1:
 A display control device for a vehicle to control displaying a virtual image to be visually recognized by a passenger of the vehicle, the display control device comprising: a display image generator that generates a guide object display image for guiding a travel route of the vehicle to the passenger (Seo [0007] The exemplary embodiments provide an information providing method which provides a driver with useful information by displaying information about an environment inside and outside a vehicle, which is collected by the vehicle, on a transparent display in the vehicle, and an information providing vehicle therefor.).
 a distance recognition unit (Seo [0106] The status recognition device 110 may include various modules for acquiring status information inside or outside the vehicle 100. For example, the status recognition device 110 may include a sensor 111, a camera 112, a microphone 113, a communication device 114, and a user input 115.) that recognizes a remaining distance from a current location of the vehicle to a guide target point at which the guiding of the travel route in the guide object display image is provided (Seo [0012] The determining of the display mode may be performed based on a distance between the vehicle and the external vehicle. [0013] The determining of the display mode may include determining the augmented reality mode as the display mode when the distance between the vehicle and the external vehicle is less than a predetermined distance, and determining the map mode as the display mode when the distance between the vehicle and the external vehicle is equal to or greater than the predetermined distance.).
 a display controller that: (Seo [0133] The controller 130 generally controls overall operations of the information providing vehicle 100. That is, the controller 130 may control the status recognition device 110, and the output device 120.)
 displays a non-superimposed virtual image not to be superimposed on a specific superimposition target as the guide object display image when the remaining distance from the current location of the vehicle to the guide target point is longer than a switch distance and displays a superimposed virtual image to be superimposed on the specific superimposition target as the guide object display image switched from the non-superimposed virtual image when the remaining distance becomes shorter than the switch distance (Seo [0012] The determining of the display mode may be performed based on a distance between the vehicle and the external vehicle. [0013] The determining of the display mode may include determining the augmented reality mode as the display mode when the distance between the vehicle and the external vehicle is less than a predetermined distance, and determining the map mode as the display mode when the distance between the vehicle and the external vehicle is equal to or greater than the predetermined distance.).
 and a region limiter that limits a display permission range, in which the virtual image is permitted to be displayed, to a portion of a displayable region for displaying the virtual image, wherein: (Seo Fig. 12, 14, 22A) since Seo can display anywhere within the display screen, but specific objects are limited to a smaller range/size, they do not take up the entire screen.
 the region limitation unit defines the display permission range to be larger as the remaining distance becomes shorter (Seo [0020] The displaying of the object after mapping may include changing a scale of the map based on a distance between the vehicle and the external vehicle. [0021] The displaying of the object may include changing at least one of a size, a displaying interval, and a color of the object corresponding to the external vehicle based on a distance between the vehicle and the external vehicle.)
Seo does not expressly disclose changing display size to be larger as the distance is shorter. In a related field of endeavor, Mullins teaches:
and a region limiter that limits a display permission range, in which the virtual image is permitted to be displayed, to a portion of a displayable region for displaying the virtual image, wherein:  the region limitation unit defines the display permission range to be larger as the remaining distance becomes shorter (Mullins [0017] Thus, presentation of virtual content corresponding to a building will adjust as the building gets closer to the vehicle. For example, the virtual content can appear larger as the vehicle gets closer to the building, thereby creating the appearance that the virtual content is present in the user's real world environment.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to adjust size as taught by Mullins. The motivation for doing so would have been to make the virtual content appear to be in the real world environment (Mullins [0017]). Therefore it would have been obvious to combine Mullins with Seo to obtain the invention.
Regarding claim 4:
 The display control device according to claim 1, has all of its limitations taught by Seo in view of Mullins. Seo further teaches  wherein:
 the display controller changes a display mode of the superimposed virtual image based on the remaining distance (Seo [0012] The determining of the display mode may be performed based on a distance between the vehicle and the external vehicle. [0013] The determining of the display mode may include determining the augmented reality mode as the display mode when the distance between the vehicle and the external vehicle is less than a predetermined distance, and determining the map mode as the display mode when the distance between the vehicle and the external vehicle is equal to or greater than the predetermined distance.).
Regarding claim 8:
 The display control device according to claim 4, has all of its limitations taught by Seo in view of Mullins. Seo further teaches  wherein:
 the display controller adjusts, based on traveling environment information of a road as the travel route, the remaining distance for changing the mode of the superimposed virtual image (Seo [0119] Also, the location information module is for identifying or acquiring a location of the mobile terminal and may be, for example, a GPS module. The GPS module receives location information from a plurality of satellites. Here, the location information may include coordinate information represented by latitude and longitude. The GPS module may obtain information about the latitude, the longitude, and height, three-dimensional speed information, and accurate time information from the location information received from the plurality of satellites.)(Seo [0121] The communication device 114 may acquire destination guide information, accident information of the other vehicle 200, traffic status information (for example, traffic jam information, the number of traffic lanes, road width, road classification, limited height, limited weight, etc.).).
Regarding claim 11:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent/PG Publication 20140063064 in view of Mullins U.S. Patent/PG Publication 20180330531 and Matsubara U.S. Patent/PG Publication 20160004076.	
3Regarding claim 3:
 The display control device according to claim 1, has all of its limitations taught by Seo in view of Mullins. Seo does not expressly disclose a front side of vehicle region. In a related field of endeavor, Matsubara teaches:
the region limitation unit changes the display permission range based on recognition information of a front side of the vehicle (Matsubara [0044] That is, the upper virtual image display area A3u is an area formed at the upper portion of the front windshield 11, and a target which the occupant of the vehicle 10 visually recognizes through the upper portion of the front windshield 11 is normally a building, a mountain, the sky or the like which is far away from the eyes of the vehicle occupant.  [0045] The lower virtual image display area A3l is an area formed at the lower portion of the front windshield 11. A target which the occupant of the vehicle 10 visually recognizes through the lower portion of the front windshield 11 is the hood (bonnet) of the vehicle 10 in the neighborhood of the occupant's eyes or a rear portion of another vehicle traveling at the front side of the vehicle 10.).

Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616